UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1631




In Re:   MICHAEL TYRONE LYLE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (1:02-cr-00395)


Submitted:   August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and    MICHAEL,     Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Tyrone Lyle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Lyle petitions for a writ of mandamus seeking

an     order        directing       the     district        court      to     correct      its

jurisdictional           error.      We     conclude     Lyle     is    not     entitled    to

mandamus relief.

               Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                      In re First Fed. Sav. &

Loan    Ass’n,       860    F.2d     135,    138    (4th     Cir.      1988).       Further,

mandamus       is    a     drastic    remedy       and   should        only    be   used    in

extraordinary circumstances.                 Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.    1987).           Mandamus    may    not    be    used    as    a    substitute     for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

               The relief sought by Lyle is not available by way of

mandamus.       Accordingly, while we grant leave to proceed in forma

pauperis, we deny the petition for a writ of mandamus.                                      We

dispense       with       oral     argument       because       the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                               2